DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
All claims (by virtue of their dependency on claim 1) recite a “first electrode plate” and simultaneously “a first-electrode collector plate.” The descriptor of “first electrode” in both cases is identical except a hyphen is used. It is believed that the usage without the hyphen is proper. The claims are objected to due to for the inconsistent usage of the hyphen. The undersigned suggests that Applicant amend the claims to recite, “first electrode” in all cases (i.e., remove the hyphen) to overcome the objection.

Claim Interpretation
The term, “contact” includes direct and/or indirect physical and/or electrical contact.
The term, “connection” includes direct and/or indirect physical and/or electrical connection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…a first surface of the first-electrode collector plate is in contact with a surface of the first bent portion” (emphasis added). There is insufficient antecedent basis for the term, “first electrode collector plate.” The claim is interpreted as reciting, “…a first surface of [[the]] a first-electrode plate…” It is suggested that Applicant amend the claim in this manner. By virtue of their dependency on claim 1, the remaining claims (2-6) are similarly rejected.
Claim 2 recites, “…the jutting portion being formed so as to jut outward toward a radially inner side” (emphasis added). The term, “radially inner side” is unclear because the term, “radially” is used in conjunction with circular/cylindrical structures which have no “sides” per se. Moreover, it’s unclear as to how the structure could “jut outward” toward an “inner side”. The claim is interpreted as reciting, “…the jutting portion being formed radially inward from a cylinder portion of the outer covering can.” It is suggested that Applicant amend the claim in this manner, or to provide another suitable amendment that describes the claimed structure. 
Claim 3 recites, “….by a part of the outer covering can on the opening portion side being swaged from a radially outer side to a radially inner side.” Claim 3 is similarly unclear in that a circular/cylindrical structure has no “sides” per se, similar to claim 2 immediately above. The claim is interpreted as reciting, “…by a part of the outer covering can on the opening portion side being swaged radially inward 
Claims 1, 5 and 6 recite, “…bent toward the radially inner side or the radially outer side of the electrode body” (emphasis added) in relation to the first/second bent portions. These claims are similarly unclear in that a circular/cylindrical structure has no “sides” per se, similar to claims 2-3 immediately above. The claims are interpreted as reciting, “…bent radially inward toward a center of the electrode body or radially outward toward the covering can of the electrode body.” It is suggested that the claims be amended in this manner.
Claim 4 recites, “wherein a leaf spring is disposed as the conductive member, between the first pole terminal and the first-electrode collector plate” (emphasis added). The phrasing, “is disposed as” is unclear since the term disposed appears to be used to described the positioning of the leaf spring relative to the first pole terminal and the first electrode collector plate, while simultaneously describing the type of the conductive member. It is the undersigned’s opinion that the claim would be more clear if it recited, “wherein the conductive member is a leaf spring, and wherein the leaf spring is disposed between the first pole terminal and the first electrode collector plate.” The claim is interpreted in this manner and it is suggested that Applicant amend the claim in this manner. 
Claim 5 recites in the last clause, “the second bent portion is in contact with an inner surface of the bottom portion.” (emphasis added). There is insufficient antecedent basis for the term, “the bottom portion.” There is antecedent basis for the term, “the bottom portion side” (in relation to the outer covering can). Thus, the last clause of claim 5 is interpreted as reciting, “the second bent portion is in contact with an inner surface of the bottom portion side.” It is suggested that Applicant amend the claim in this manner.
Claims 5 and 6 recite, “…the second electrode plate includes a second core being formed of a conductive material” (emphasis added). Claim 1, from which claims 5 and 6 depend, recites, a conductive material” (emphasis added). It is unclear if the conductive material in claims 5 and 6 means to refer to the same conductive material in claim 1. In other words, it’s unclear if the current claim scope requires that the second conductive material (recited in claims 5 and 6) is the same or different to the first conductive material (recited in claim 1). 
For the purposes of examination of claims 5 and 6, claim 1 is interpreted as reciting, “a first conductive material” and claims 5 and 6 are interpreted as reciting, “a second conductive material, where the first and second material can be the same or different materials. It is suggested that Applicant amend the claims in this manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’506 (JP2001093506A). It is noted that JP’506 was cited in the IDS dated 9/30/2020, however no translation of the specification was provided. Thus, a machine translation of the specification of JP’506 accompanies this Action.
Regarding claim 1, JP’506 teaches a cylindrical battery (battery cell 50, FIG. 1; pg. 3, [0009]) comprising:
a wound electrode body (positive electrode plate 51, negative electrode plate 52, separator 53 as a whole form a wound electrode body, FIG. 1; pg. 3, [0009]) including at least one first electrode plate (positive electrode plate 51, FIG. 1; pg. 3, [0009]) and at least one second electrode plate (negative electrode plate 52, FIG. 1; pg. 3, [0009]) that are wound with a separator therebetween (separator 53, FIG. 1; pg. 3, [0009]);
a bottomed cylindrical outer covering can (conductive case 56, FIG. 1; pg. 3, [0009]) that accommodates the electrode body; and 
a first pole terminal (lid 59, FIG. 1;  batteries of this type conventionally utilize the “lid” as a first terminal and the lid’s 59 capability to be used as such is apparent from the described structure) attached to an opening portion of the outer covering can via a first insulating member (gasket 58, FIG. 1; pg. 3, [0009]) so as to close the opening portion, wherein 
the first electrode plate includes a first core (positive electrode foil 51a) being formed of a conductive material and a first active material layer formed on the first core (“[t]he sheet-like positive electrode plate 51 includes a positive electrode foil 51a and the active material… applied to both sides of the positive electrode foil 51a…” (pg. 3, [0009]);  FIG. 1), with an edge portion of the first core on a first pole terminal side (the first pole terminal side is the top/upper side of the alleged first core, see FIG. 1) being led out relative to an edge of the first active material layer on the first pole terminal side to thereby form a first lead-out portion (abutting portion 51c, FIG. 1; pg. 3, [0009]), 
the first lead-out portion includes a first bent portion (abutting portion 51c includes a bent portion (not referred to by reference sign) that bends such that the abutting portion 51c at a right 
a first surface (bottom/lower collector plate 54, see FIG. 1) of a first-electrode collector plate (collector plate 54, FIG. 1) is in contact with a surface of the first bent portion (abutting portion 51c is in direct contact with bottom of collector plate 54, see FIG. 1) on the first pole terminal side (see above, this is the top/upper side of the alleged first pole), and the first pole terminal is connected to a second surface (top/upper surface of collector plate 54, see FIG. 1) of the first-electrode collector plate directly or via a conductive member (the lid 59 is connected to the top/upper surface of collector plate 54 via pressing portion 57a (i.e., the conductive member), FIG. 1; pg. 4, ¶4 of page).  
Regarding claim 3, JP’506 teaches the cylindrical battery according to claim 1 as described above and wherein the first pole terminal (lid 59) is attached to the opening portion via the first insulating member (gasket 58) by a part of the outer covering can on the opening portion side being swaged from a radially outer side to a radially inner side (“[a] conductive plate 57 which is an elastic member disposed to press the separators 53 and 53 and the current collecting plates 54 and 55, and a lid 59 which is swaged together with the conductive plate 57 through the gasket 58 in the upper opening 56b of the case 56.” (pg. 3, [0009]).  
Regarding claim 5, JP’506 teaches the cylindrical battery according to claim 1 as described above and wherein:
the second electrode plate (negative electrode plate 52, FIG. 1; pg. 3, [0009])  includes a second core being formed of a conductive material (negative electrode foil 52a), and a second active material layer formed on the second core (“[t]he negative electrode foil 52a includes active 
the second lead-out portion (abutting portion 52c, FIG. 1) includes a second bent portion (abutting portion 52c includes a bent portion (not referred to by reference sign) that bends such that the abutting portion 52c at a right angle to collecting plate 55 as shown by FIG. 1; pg. 3, [0009]) bent toward the radially inner side (abutting portion 52c has bent portion that is bent radially inward, FIG. 1) or the radially outer side of the electrode body; and
the second bent portion is in contact with an inner surface of the bottom portion side (see claim interpretation above regarding the term, “contact”; abutting portion 52c is indirect contact of the alleged bottom portion side of outer covering can 56 via collector plate 55, see FIG. 1; (“[h]ere, the negative electrode plate 52 may be laser-welded to the case 56 without using the current collector plate 55 on the negative electrode side.” (pg. 4, ¶4 of page)).  
Regarding claim 6, JP’506 teaches the cylindrical battery according to claim 1 as described above and wherein:
the second electrode plate negative electrode plate 52, FIG. 1; pg. 3, [0009]) includes a second core being formed of a conductive material (negative electrode foil 52a), and a second active material layer formed on the second core (“[t]he negative electrode foil 52a includes active materials 52b and 52b applied to both surfaces of the negative electrode foil 52a.” (pg. 3, [0009])), with the second core being exposed in an outermost circumferential surface of the electrode body 
a part at which the second core is exposed in the outermost circumferential surface of the electrode body is in contact with an inner surface of a cylinder portion of the outer covering can (the alleged second core exposed in the outermost circumferential surface of the electrode body is in contact with an inner surface of a cylinder portion of the outer covering can (upright portion of conductive case 56) indirectly by contact with electrolyte solution 61; see claim interpretation above of term, “contact”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP’506 (JP2001093506A), as applied to claim 1 above, in view of Takeshi (WO0039868A1).
Regarding claim 2, JP’506 teaches the cylindrical battery of claim 1 as described above and wherein the outer covering can includes a jutting portion (see annotated FIG. 1 below) at a part on an opening portion side (see annotated FIG. 1 below), the jutting portion being formed so as to jut out toward a radially inner side. 




[Annotated FIG. 1 and continued Action on next page.]

    PNG
    media_image1.png
    749
    769
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
FIG. 1 of JP’506
JP’056 does not teach a ring-like second insulating member is provided on a radially outer side of the second surface of the first-electrode collector plate and the second insulating member and the first-electrode collector plate are held between the first bent portion and the jutting portion, and the first pole terminal is connected to the first-electrode collector plate through an inner side of a through-hole of the second insulating member. 
However, Takeshi teaches the deficient limitations. Takeshi relates to the design of cylindrical alkaline storage batteries and is thus analogous art. Takeshi teaches:

the second insulating member and the first-electrode collector plate are held between the first bent portion (protrusion 1a is equivalent to the first lead-out of JP’506 but does not include the bent portion of the first lead-out) and the jutting portion (see annotated FIG. 2 below), and the first pole terminal is connected to the first-electrode collector plate (cap-like terminal 6c is analogous to the alleged first pole terminal of JP’506 and is connected to first electrode collector plate 11 via filter element 6b by laser welding) through an inner side of a through-hole (see annotated FIG. 2 below; the through hole is the inner area formed by the insulating ring) of the second insulating member. 





[Annotated FIG. 2 and continued Action on next page.]

    PNG
    media_image2.png
    652
    616
    media_image2.png
    Greyscale

ANNOTATED FIG. 2
FIG. 2 of Takeshi
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the cylindrical battery of claim 1 as taught by JP’506 with that of to have arrived at the claimed invention, a ring-like second insulating member is provided on a radially outer side of the second surface of the first-electrode collector plate and the second insulating member and the first-electrode collector plate are held between the first bent portion and the jutting portion, and the first pole terminal is connected to the first-electrode collector plate through an inner side .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’506 (JP2001093506A), as applied to claim 3 above, in view of Sakatini (WO2014068870A1).
Regarding claim 4, JP’506 teaches the cylindrical battery according to claim 3 as described above. JP’506 does not teach wherein a leaf spring is disposed as the conductive member, between the first pole terminal and the first-electrode collector plate.  
However, Sakatini teaches the deficient limitations. Sakatini relates to the design of cylindrical storage batteries (abstract) and is thus analogous art to JP’506. Sakatini teaches wherein a leaf spring is disposed as the conductive member (positive electrode current collector lead 25, FIGs. 1 and 2; pg. 3, ¶6), between the first pole terminal and the first-electrode collector plate (see FIG. 1: the positive electrode current collector lead 25 is disposed between the positive electrode cap 28 (i.e., first pole terminal) and the positive electrode current collector 21 (i.e., first-electrode collector plate)).  
	The instant specification describes the claimed leaf spring as “a dish-like shape” that is “round when viewed from above, and includes a center portion recessed downward.” (Instant Specification, [0038]). In this regard, Sakatini teaches that the positive electrode current collector lead 25 has a “predetermined dome shape” which appears to be equivalent to the described “dish-like shape” of the instant application. Thus, Sakatini is held to meet the limitation.
	In this regard, JP’506 differs from the claimed cylindrical battery in that JP’506 does not utilize a leaf spring as the conductive member in the claimed configuration between the first pole terminal and the first-electrode collector plate. However, JP’506 only differs from the claimed 
	The pressing portion 57a of JP’506 is a conductive member provides electrical connection (i.e., current collection) between the collection plate 54 and the lid 59 (see FIG. 1 of JP’506) and therefore serves substantially the same purpose as that of positive electrode current collector lead 25 of Sakatini (see FIG. 1 of Sakatini; the purpose is readily derived from the term, “…current collector”). Thus, the function of the pressing portion 57a and positive electrode current collector lead 25 are the same and were known in the art before the effective filing date of the claimed invention.
	Accordingly, the skilled person could have simply substituted the pressing portion 57a of JP’506 with the positive electrode current collector lead 25 of Sakatini and the resulting substitution would have predictably conducted current in the cylindrical battery. See MPEP 2143 §I.B.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the cylindrical battery of claim 3 as taught by JP’506 with that of Sakatini to have arrived at the claimed invention wherein a leaf spring is disposed as the conductive member, between the first pole terminal and the first-electrode collector plate by simply substituting the pressing portion 57a of JP’506 with the  positive electrode current collector lead 25 of Sakatini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/CHRISTINA CHERN/Primary Examiner, Art Unit 1721